            Case 1:18-cv-02030-TNM Document 36 Filed 02/12/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


FREEDOM WATCH, INC., et al.,                            Civil Action No. 1:18-cv-02030-TNM

                     Plaintiffs,
       v.                                               Hon. Trevor N. McFadden

GOOGLE, INC., et al.,

                     Defendants.




                                   NOTICE OF WITHDRAWAL

To the Clerk of this Court and all parties of record:

       Pursuant to Local Rule 83.6(b), please take notice that William A. Isaacson hereby

withdraws as counsel for Apple Inc. in this case.


Dated: February 12, 2019                         Respectfully Submitted,


/s/ Kate Kaso-Howard                             /s/ William A. Isaacson
KATE KASO-HOWARD                                 WILLIAM A. ISAACSON (D.C. Bar No. 414788)
Litigation Counsel                               BOIES SCHILLER FLEXNER LLP
APPLE INC.                                       1401 New York Avenue, N.W.
One Apple Park Way                               Washington, D.C. 20005
Cupertino, California 95014                      (202) 237-2727 (phone)
(408) 974-5527 (phone)
                                                 (202) 237-6131 (fax)
kkasohoward@apple.com
                                                 wisaacson@bsfllp.com


                                                 Counsel for Defendant Apple, Inc.
          Case 1:18-cv-02030-TNM Document 36 Filed 02/12/19 Page 2 of 2



                                CERTIFICATE OF SERVICE

        I hereby certify that on February 12, 2019, a true and correct copy of the foregoing was

filed on the CM/ECF system, which will send notification of such filing to all parties and counsel

in this case.


                                             /s/ William A. Isaacson
                                             WILLIAM A. ISAACSON (D.C. Bar No. 414788)
                                             BOIES SCHILLER FLEXNER LLP
                                             1401 New York Avenue, N.W.
                                             Washington, D.C. 20005
                                             (202) 237-2727 (phone)
                                             (202) 237-6131 (fax)
                                             wisaacson@bsfllp.com

                                             Counsel for Defendant Apple, Inc.
